Citation Nr: 0625699	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, variously claimed as a stomach condition and 
irritable bowel syndrome, due to medications taken for a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to May 
1990.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains, in essence, that medication he takes 
for pain control of his service-connected left shoulder 
disability has caused the development of a gastrointestinal 
disorder.  In a March 2003 VA examination undertaken to 
address this issue, the VA examiner concluded that no 
definitive diagnosis could be made.  Subsequent outpatient 
treatment records reflect a diagnosis of gastroesophageal 
reflux disease and gastritis but offer no specific opinion as 
to whether the veteran's stomach complaints were related to 
medications taken for pain control.  

Therefore, a medical opinion is needed on the issue of 
whether the veteran's gastrointestinal complaints are 
secondary to pain medication used for a service-connected 
left shoulder disability as alleged.  Moreover, in order to 
make certain that all records are on file, while the case is 
undergoing other development, the most current VA medical 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records 
from the VAMC Portland for the period 
from April 2005 to the present.

2.  Thereafter, the claims file, to 
include records obtained pursuant to the 
above, should be directed to a VA 
examiner for the appropriate examination 
to address the relationship between the 
veteran's gastrointestinal complaints and 
his service-connected left shoulder 
disability.  Specifically, the examiner 
is requested to express an opinion as to 
the following question:

?	Does the record establish that the 
veteran's gastrointestinal 
complaints are as likely as not 
related to the pain medication taken 
for his service-connected left 
shoulder disability?  In responding 
to this question, the examiner 
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, variously claimed as a stomach condition and 
irritable bowel syndrome, due to medications taken for a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to May 
1990.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains, in essence, that medication he takes 
for pain control of his service-connected left shoulder 
disability has caused the development of a gastrointestinal 
disorder.  In a March 2003 VA examination undertaken to 
address this issue, the VA examiner concluded that no 
definitive diagnosis could be made.  Subsequent outpatient 
treatment records reflect a diagnosis of gastroesophageal 
reflux disease and gastritis but offer no specific opinion as 
to whether the veteran's stomach complaints were related to 
medications taken for pain control.  

Therefore, a medical opinion is needed on the issue of 
whether the veteran's gastrointestinal complaints are 
secondary to pain medication used for a service-connected 
left shoulder disability as alleged.  Moreover, in order to 
make certain that all records are on file, while the case is 
undergoing other development, the most current VA medical 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records 
from the VAMC Portland for the period 
from April 2005 to the present.

2.  Thereafter, the claims file, to 
include records obtained pursuant to the 
above, should be directed to a VA 
examiner for the appropriate examination 
to address the relationship between the 
veteran's gastrointestinal complaints and 
his service-connected left shoulder 
disability.  Specifically, the examiner 
is requested to express an opinion as to 
the following question:

?	Does the record establish that the 
veteran's gastrointestinal 
complaints are as likely as not 
related to the pain medication taken 
for his service-connected left 
shoulder disability?  In responding 
to this question, the examiner 
should indicate the degree to which 
the opinion is based upon the 
objective findings of record as 
opposed to the history as provided 
by the veteran.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


